Citation Nr: 0800587	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-01 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a left wrist 
disability.  

4.  Entitlement to service connection for diabetes mellitus, 
type I.

5.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1979 and from October 1981 to January 1983.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2004 rating 
decision, by the Boston, Massachusetts, Regional Office (RO).  
In October 2006, the Board remanded this case.  The veteran 
relocated to the Atlanta, Georgia area and his claim was 
transferred to that RO in 2007.  In July 2007, the veteran 
testified at a Travel Board hearing before the undersigned.  

The issues of service connection for PTSD, a left wrist 
disability, diabetes mellitus, and hepatitis C are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The veteran has raised the issue of service connection for a 
right wrist disability as secondary to a left wrist 
disability.  The matter of service connection for a left 
wrist disability is being remanded; thus the secondary 
service connection issue, which has not been adjudicated by 
the RO, is referred to the RO for appropriate action upon 
resolution of service connection for a left wrist disability.  


FINDING OF FACT

A right wrist disability is not attributable to service.


CONCLUSION OF LAW

A right wrist disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in August 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield III 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in May 2003.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.  To the extent that the 
veteran was not specifically examined with regard to his 
right wrist, the VA medical treatment records have documented 
current bilateral hand disabilities.  The matter of service 
connection for such hand disabilities has not been appealed, 
as noted below.  Since there is no other diagnosed right 
wrist disability, the Board finds that examination is not 
warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006),

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Competency and Credibility

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve simple diagnoses.  See Jandreau.  
The veteran is not competent to render a diagnosis.  Thus, 
the veteran's lay assertions are not competent or sufficient.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Right Wrist

The veteran contends that he broke his right wrist playing 
basketball during service.  Thereafter, he relates that he 
continued to perform his duties as a cook.  

The service medical records do not reflect any complaints, 
findings, treatment, or diagnosis of a right wrist 
disability.  There is no evidence of right wrist disease or 
injury.  The veteran's right upper extremity and hand were 
noted to be normal on the separation examination.  The 
service medical records reflect a left wrist fracture, not a 
right wrist fracture.  

The service medical records are replete with medical 
complaints.  There were no complaints regarding the right 
wrist.  The silence and the normal findings constitute 
negative evidence.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

Post-service VA medical records reflected that in 2002, the 
veteran began being seen for complaints of bilateral hand 
pain and numbness.  A March 2002 electromyography (EMG) 
revealed bilateral carpal tunnel syndrome and peripheral 
neuropathy.  

The Board notes that service connection has been separately 
denied for a bilateral hand disability (claimed as numbness), 
noted to include bilateral carpal tunnel syndrome and 
diabetic neuropathy.  See April 2007 rating decision.  The 
veteran has not appealed that determination so that matter is 
not before the Board.  Otherwise, there is no diagnosed right 
wrist disability.  

In sum, there is no diagnosis of any underlying right wrist 
disability other than that noted above, which may affect the 
wrist, nor is there any competent medical evidence of an 
etiological connection between any right wrist complaints and 
service.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); see also Gilpin.  In the absence of proof of 
a present disability, there can be no valid claim or the 
grant of the benefit.  See Rabideau.  

Absent a current diagnosis and nexus to service, service 
connection is not warranted.  Accordingly, service connection 
for a right wrist disability is denied.


ORDER

Service connection for a right wrist disability is denied.  


REMAND

PTSD

The veteran contends that he has PTSD which is the result of 
harassment during service.  Specifically, he indicated that 
he endured verbal abuse from a superior officer.  He 
maintains that he was scrutinized and picked on by this 
person and at one point received an Article 15 because of 
him.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:  If a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident. 
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The Board notes that the Board is considering harassment as 
claimed by the veteran in light of the guidance and 
directives regarding claims involving personal assault.

In this case, there is no specific inservice record of the 
alleged harassment episodes.  However, the service records 
show that the veteran was disciplined in March 1982 with an 
Article 15 after being disrespectful in deportment to Master 
Sergeant F.  The record shows that the veteran came within 
one inch of the sergeant's face and told him that the 
sergeant did not have the authority to tell him anything.  

Thus, the Article 15 identifies the veteran was the 
aggressor, not Sergeant F.  However, the veteran maintains 
that it was the sergeant who was harassing him repeatedly.  
In support of his contentions, the veteran has provided a 
statement from a fellow servicemember who allegedly witnessed 
the harassment.  In August 2007, a statement was received 
from D. M. who purportedly served with the veteran.  He 
stated that he witnessed numerous disputes between the 
veteran and Sergeant F., who he identified as the aggressor 
in those situations.  He indicated that he worked with the 
veteran in the dining hall.  He saw Sergeant F. belittle, 
degrade, and undermine the veteran in front of others.  He 
intimidated the veteran and threatened him.  Mr. M. described 
various situations.  He stated that the veteran appeared 
angry, frustrated, and depressed after these incidents.  He 
felt that the veteran was a good worker and did not deserve 
the abuse he was forced to endure by his superior officer.  

Since the veteran submitted this statement in conjunction 
with his Board hearing, the RO has not had the opportunity to 
verify if D.M. served with the veteran and whether his 
military occupational specialty (MOS) including being 
assigned to a position in the dining hall.  This action 
should be undertaken so that the Board may better assess this 
individual's credibility.  

Post-service, the veteran has sought regular psychiatric 
treatment.  He has also been afforded a VA examination.  He 
described his inservice experiences to the examiners.  

A January 2003 psychiatric treatment reported noted that the 
veteran had symptoms of PTSD which were related to a 
difficult and chaotic childhood punctuated by serious trauma.  
The veteran's mother and father were violent toward one 
another and his father was also violent towards him.  He was 
frequently beaten and locked in a pantry for hours.  He also 
was in a serious car accident and the veteran witnessed his 
mother's serious injuries.  He was later in another serious 
car accident where his car was totaled, but no one was 
injured.  The veteran entered the military seeking a career, 
but was unable to function in highly social environments.  
The veteran acted out when under stress and when using 
alcohol and drugs.  It was noted that the veteran was removed 
from service due to drug abuse intervention, but he was not 
helped by it.  Upon discharge, he continued his spiral of 
worsening drug and alcohol abuse.  The veteran also had post-
service stressors involving drug dealers, gunshot incidents, 
being beaten, and hearing of another's violent death.  The 
current diagnosis was PTSD.  Under Axis IV, it was noted that 
the veteran had psychosocial childhood stressors including 
neglect and chronic violence which were severe to extreme.  
Thus, this VA examiner did not attribute the current PTSD 
diagnosis to inservice incident(s)

In May 2003, the veteran was afforded a VA PTSD examination.  
The claims file was not available for review.  

The veteran described having an incredibly abusive childhood.  
He reportedly suffered abuse at the hands of his father and 
his older brother.  The veteran served in the military, but 
was never in combat.  He was a food service worker.  He 
reported having problems with a Sergeant F., who was out to 
get him.  This person picked on him and he ended up having 
several Article 15's.  Post-service, he had been incarcerated 
twice.  He was currently living in a shelter.  A mental 
status examination was performed and the diagnosis was PTSD.  
Regarding the diagnosis, the examiner referred to both the 
childhood history of abuse as well as the inservice 
harassment by Sergeant F.  

Thus, one VA medical professional determined that the veteran 
has PTSD as a result of childhood traumas.  Another VA 
medical professional determined that the veteran has PTSD and 
cited to both the childhood traumas as well as the inservice 
harassment.  However, that examiner did not have access to 
the claims file.  In light of the foregoing, the Board finds 
that the veteran should be afforded a VA psychiatric 
examination in order to clarify the etiology of the current 
PTSD diagnosis.


Left Wrist

A review of the service medical records revealed that in 
February 1976, the veteran was seen for pain and swelling in 
the dorsal aspect of the left wrist.  The diagnosis was 
ganglion of the left wrist.  In February 1977, the veteran 
burned his left wrist.  In March 1978, the veteran fell on 
his left wrist playing basketball.  X-rays revealed a small 
fracture at the tip (distal head) of the radius.  On the 
December 1978 separation examination, a small tender mass was 
noted on the left distal radius.  His x-rays were normal.  

The Board finds that since the veteran had left wrist 
disorders during service and some pathology shown on 
separation, he should be afforded a VA examination to 
determine if there is any current residual of the inservice 
left wrist ganglion cyst and/or fracture.  The veteran has 
not been examined in that regard.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.   The record 
before VA need only (1) contain competent evidence that the 
veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be 
associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).


Diabetes Mellitus

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of diabetes mellitus.  
However, in February 2001, the veteran was afforded a 
diabetes mellitus examination.  It was noted that the veteran 
had had diabetes since 1983 (the veteran was separated from 
service in 1983).  The diagnosis was insulin-dependent 
diabetes mellitus.  In May 2003, the veteran was afforded 
another diabetes mellitus examination.  It was noted that the 
veteran had a 20 year history of diabetes.  The age of onset 
was noted to be approximately 25 years old (which places the 
onset in 1981).  

It appears from a review of the VA examination reports that a 
review of the claims file was not conducted as they both 
refer to the veteran as providing the medical history.  

Accordingly, the veteran should be afforded a VA examination 
with review of the claims folder to determine if his 
currently diagnosed diabetes mellitus was initially manifest 
during either of his two periods of service or within the 
initial post-service year of both periods of service.  


Hepatitis C

The veteran contends that he has hepatitis C as a result of 
service.  He indicates that he was never treated for nor 
diagnosed as having hepatitis C while he was in service.  
Following service, he was diagnosed in the 1990's.  The 
veteran maintains that the hepatitis C is the result of blood 
to blood contact through use of a common air gun during 
service.  

The service medical records do not reflect any complaints, 
findings, treatment, or diagnosis of a liver disability.  
There is no evidence of liver disease or injury.  The veteran 
was not diagnosed as having hepatitis C.  However, he was 
seen for drug use and was placed in drug rehabilitation.  The 
record indicates that since service, the veteran has had 
chronic drug abuse problems.  In addition VA medical records 
dated from December 2002 to January 2003 noted that the 
veteran has current hepatitis C.  In May 2003, the veteran 
was afforded a VA examination.  It was noted that the veteran 
had hepatitis C and had a history of intravenous drug use in 
the 1980's and a history of unprotected sex.  The diagnosis 
was hepatitis C.  The veteran served in the military during 
part of the 1980's.  

Accordingly, the veteran should be afforded a VA examination 
to determine the etiology of his currently diagnosed 
hepatitis C.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the appropriate service 
department and verify if D.M. (see letter 
dated August 12, 2007) served with the 
veteran and whether his MOS including being 
assigned to a position in the dining hall.  

2.  Schedule the veteran for a VA psychiatric 
examination for the purpose of determining 
the etiology of the current PTSD diagnosis.  
The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  Any indicated tests should be 
accomplished.  A rationale for any opinion 
expressed should be provided.  Based on 
examination findings, historical records, and 
medical principles, the VA examiner should 
give a medical opinion, with full rationale, 
as to the likely etiology of the veteran's 
PTSD and specifically whether it is at least 
as likely as not that the veteran has PTSD 
which is etiologically related to his 
military service.  Pre-service, inservice, 
and post-service stressors should be 
considered and discussed.  The examiner 
should specifically identify the verified 
stressor(s) which is(are) responsible for 
PTSD.  A rationale for any opinion expressed 
should be provided.  

3.  Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  

(A) The examiner should opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current left wrist 
disability is related to service to 
include the inservice left wrist ganglion 
cyst and/or fracture.  

(B) The examiner should opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that diabetes mellitus, type I was 
first manifest during either period of 
the veteran's two periods of service or 
within the initial post-service year of 
either period of service.  

(C) The examiner should opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that hepatitis C is etiologically 
related to the veteran's military 
service.   

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issues on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


